Ostrander, O. J.
(dissenting). Plaintiff was operating a machine which, as he knew, finished the material he was running through it on all four sides. After a time the machine did not properly dispose of the material which was being run through it, and the feed was stopped by *287the plaintiff, the knives which did the finishing were not stopped, and plaintiff went to the rear of the machine to see what the matter was. Proposing to look under the machine, he put one hand on the bed plate into a set of revolving knives, the bearings of which were below the bed plate, but which through an opening in the bed plate planed the material as it passed over them. He lost his fingers.
As is stated by Mr. Justice McAlvay, the only negligence of the defendant which the plaintiff relied upon was that the defendant should have instructed him concerning the use of the machine, pointing out to him (warning him of) the dangers connected with its operation. With the printed record are exhibited certain photographs of the machine, and from an examination of them we find what we should expect to find, and what plaintiff from his knowledge of machinery must have known about, namely, that the location of the revolving knives, by the use of which the material which was run through the machine was finished, was indicated by a shaft and pulleys and a belt outside of the machine. In other words, the most casual observation of the machine would have discovered to the plaintiff that a rapidly revolving shaft ran through the machine just below the bed plate directly under the point where he placed his hand. It is not clear what instruction would have done for his benefit. The argument made in his behalf, based upon his testimony and that of others, is that in looking at the bed plate of the machine the rapidly revolving knives were not visible, the whole bed plate appearing to be a mass of smooth, shiny metal. The testimony is that short knives, not so long as the opening in the bed plate, were in use. But, aside from this, it is clear that, having stopped the feed of the machine, that portion of it which was left running was connected with and operated the knives by which the finishingof the material was done. It was obvious that the revolving shaft, immediately over which, on the bed of the *288machine, he placed his hand, performed some duty with respect to the operation of the knives. Plaintiff, as matter of law, was guilty of contributory negligence, and the jury should have been so instructed.
The judgment should be reversed, and no new trial granted.